Per Curiam.

IEC looks beyond actual earnings to claimant’s potential earnings — i.e., earning capacity. State ex rel. Eaton Corp. v. Indus. Comm. (1993), 66 Ohio St.3d 180, 610 N.E.2d 992, and Indus. Comm. v. Royer (1930), 122 Ohio *364St. 271, 171 N.E. 337. It looks “not [at] what claimant did earn, but what he or she could have earned.” (Emphasis sic.) Eaton at 183-184, 610 N.E.2d at 995. An allegation that injury has impaired a claimant’s earning capacity requires the commission to identify both claimant’s pre- and post-injury earning capacities, to denominate the two monetarily, and to make a comparison. Eaton.
In this case, the commission separately determined claimant’s pre- and post-injury earning capacities and explained how those figures were reached. Despite this adherence to Eaton, claimant nevertheless assails the order’s analysis for failing to consider Dr. Lowe’s assertions of diminished job choice and shortened work life.
We find this argument to be unpersuasive. The SHO’s affirmance of the DHO’s order without independent evidentiary findings is inherently a rejection of Dr. Lowe’s report as unpersuasive. State ex rel. DeMint v. Indus. Comm. (1990), 49 Ohio St.3d 19, 550 N.E.2d 174. Consequently, the commission was not required to discuss in its order the assertions contained in that report. No abuse of discretion, therefore, exists.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.